     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 1 of 58 PageID 1



                     UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA


ABNER CALLOWAY, JIMMY BAILEY,
ANDREW BLACK, FREDRICK BRINSON,     CIVIL ACTION NO:
LARRY BROWN, KEYVUS BRYANT,
LINCON CAMPBELL, LEWIS CARTER,
NATHAN L CHANDLER, MARCOS COATES, JURY TRIAL DEMANDED
JAMES CRAYTON, DARRELL DAVIS,
GEORGE DAVIS, HAROLD FIELDS, PRINCE
FRALEY, ALEXANDER GONZALEZ,
CHANSELOR GORDON, ANTONIO HALE,
BRESHAND HARRIS, RANDAL HAYES,
DAMIEN IRVEN, MARLON JACKSON,
WILKIE JEWETT JR., TYLER KIRKLAND,
ANTROINE LANE, MONTARI LEONARD,
WESNY LOUIME, ANDREW LOUISSANT,
FARDENS PIERRE LOUISSAINT, MICHAEL
LYONS, LUIS ANTONIO MARTINEZ, EDDIE
MAY, DARNELL MCCURDY, SEAN
MCKINNEY, JOHNATHAN MILLS, ENOCH
MITCHELL, TERRY MITCHELL, YASMANY
MONTALVO, NATHANIEL MOORE III,
ALBERT MORELAND, LUIS IRIZARRY
NAZARIO, HOLIJIU ONONIWU, DONALD
REED, DAVID RICE, BRYAN RICHARDSON,
EDWIN RODRIGUEZ, MARCOS RODRIGUEZ,
ANTONIO SANDERS, PAUL SEPULVEDA,
GEORGE SMITH, MARCUS SMOTHERS,
AUDREAUS SOL, DELARRIAN
STALLWORTH, LEAENARD TOSEN III,
JASON VALENTINE, VIRGIL WARREN,
FRANK WEATHER JR., JOSEPH WILLIAMS,
MELVIN WILLIAMS, DUANE WILSON, RAY
WOLFORK, and KACEY YATES

               Plaintiffs,

v.


WASTE PRO USA, INC., and
WASTE PRO OF FLORIDA, INC.,

               Defendants.
       Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 2 of 58 PageID 2



                                           COMPLAINT

        Plaintiffs Abner Calloway, et al., by their attorneys, file this Complaint against

Defendants Waste Pro USA, Inc., (hereinafter “Waste Pro USA”) and Waste Pro of Florida, Inc.,

(hereinafter “Waste Pro Florida”) (collectively, “Defendants” or “Waste Pro”), seeking all

available relief under the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201 et seq.

The following allegations are based on personal knowledge as to Plaintiffs’ own conduct and are

made on information and belief as to others.1

                                   NATURE OF THE ACTION

        1.      Plaintiffs each worked for Waste Pro as Helpers2 who were paid a daily rate or

“day rate.” Plaintiffs also each worked at a location that had a policy or practice to either pay a

“half-day rate”3 or pay non-discretionary bonuses.

        2.      All Helpers were paid overtime wages at a rate of half of their regular rate, rather

than at a rate of time-and-a-half their regular rate.

        3.      Waste Pro USA and Waste Pro Florida jointly and severally violated the FLSA by

failing to pay Plaintiffs the legally required amount of overtime compensation in an amount

required by law for all hours worked over forty in a workweek. Plaintiffs are entitled to unpaid

overtime wages for hours worked above forty in a workweek, and to liquidated damages

pursuant to the FLSA.

        4.      By the conduct described in this Complaint, Defendants violated and continue to

1
         All of the Plaintiffs were previously Opt-In Plaintiffs in the Thomas v. Waste Pro USA,
Inc., et al. action, No. 8:17-cv-2254 (M.D. Fla.). That case was proceeding as a collective action
and was decertified. Plaintiffs are now re-filing their claims through this Complaint with the
benefit of tolling of their claims through the Thomas action.
2
         Unless otherwise stated, “Helpers” shall be defined as those employed as Helpers and
also paid a day rate. A “day rate” is a flat amount of money to perform work on a particular day.
Thus, these allegations do not relate to any time period during which Plaintiffs were employed as
Helpers and not paid a day rate or employed by Defendants in any other position other than
Helper.
3
         The “half-day rate” shall be defined as half of the Helpers’ day rate.

                                                   2
          Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 3 of 58 PageID 3



violate the FLSA by failing to pay Plaintiffs proper overtime wages as required by law.

          5.    Plaintiffs bring this action pursuant to the FLSA, and specifically 29 U.S.C. §

216(b), to remedy violations of the overtime wage provisions of the FLSA.

                                 JURISDICTION AND VENUE

          6.    This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant

to 28 U.S.C. §§ 1331 and 1337.

          7.    This Court also has jurisdiction over Plaintiffs’ claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

          8.    Defendants are subject to personal jurisdiction in Florida.

          9.    Defendants maintain places of business in Florida.

          10.   Venue is proper in the United States District Court for the Middle District of

Florida pursuant to 28 U.S.C. § 1391.

          11.   A substantial part of the events or omissions giving rise to claims in this

Complaint occurred in this District.

                                          THE PARTIES

Plaintiffs

Plaintiff Abner Calloway

          12.   Plaintiff Abner Calloway is an adult individual who is a resident of Sanford,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          13.   Plaintiff is a covered employee within the meaning of the FLSA.

          14.   Plaintiff was employed by Defendants as a Helper in Florida from approximately

April 2016 to at least August 2019.




                                                  3
          Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 4 of 58 PageID 4



          15.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          16.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          17.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Jimmy Bailey

          18.   Plaintiff Jimmy Bailey is an adult individual who is a resident of Palm Coast,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          19.   Plaintiff is a covered employee within the meaning of the FLSA.

          20.   Plaintiff was employed by Defendants as a Helper in Florida from approximately

November 2014 to February 2019.

          21.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          22.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          23.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                    4
          Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 5 of 58 PageID 5



Plaintiff Andrew Black

          24.   Plaintiff Andrew Black is an adult individual who is a resident of Deland, Florida

and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this action.

          25.   Plaintiff is a covered employee within the meaning of the FLSA.

          26.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately February 2014 to at least July 2019.

          27.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          28.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          29.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Frederick Brinson

          30.   Plaintiff Frederick Brinson is an adult individual who is a resident of Sanford,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          31.   Plaintiff is a covered employee within the meaning of the FLSA.

          32.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately November 2015 to at least April 2019.

          33.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.




                                                    5
       Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 6 of 58 PageID 6



       34.     While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

       35.     While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Larry Brown

       36.     Plaintiff Larry Brown is an adult individual who is a resident of Orlando, Florida

and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this action.

       37.     Plaintiff is a covered employee within the meaning of the FLSA.

       38.     Plaintiff has been employed by Defendants as a Helper in Florida from

approximately January 2006 to at least July 2019. While Plaintiff was employed by Defendants

as a Helper, Plaintiff was classified as non-exempt and, during the time period relevant to this

Complaint, was paid a day rate.

       39.     While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

       40.     While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                    6
          Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 7 of 58 PageID 7



Plaintiff Keyvus Bryant

          41.   Plaintiff Keyvus Bryant is an adult individual who is a resident of Orlando,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          42.   Plaintiff is a covered employee within the meaning of the FLSA.

          43.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately May 2005 to at least July 2019.

          44.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          45.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          46.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Lincon Campbell

          47.   Plaintiff Lincon Campbell is an adult individual who is a resident of Ocoee,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          48.   Plaintiff is a covered employee within the meaning of the FLSA.

          49.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately April 2016 to January 2017.

          50.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified




                                                    7
       Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 8 of 58 PageID 8



as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

        51.       While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

        52.       While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Lewis Carter

        53.       Plaintiff Lewis Carter is an adult individual who is a resident of Fort Walton

Beach, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff

in this action.

        54.       Plaintiff is a covered employee within the meaning of the FLSA.

        55.       Plaintiff has been employed by Defendants as a Helper in Florida from

approximately May 2015 to February 2018.

        56.       While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

        57.       While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

        58.       While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                    8
       Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 9 of 58 PageID 9



Plaintiff Nathan L Chandler

        59.       Plaintiff Nathan L. Chandler is an adult individual who is a resident of Port St.

Lucie, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff

in this action.

        60.       Plaintiff is a covered employee within the meaning of the FLSA.

        61.       Plaintiff has been employed by Defendants as a Helper in Florida from

approximately February 2016 to January 2017.

        62.       While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

        63.       While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

        64.       While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Marcos Coates

        65.       Plaintiff Marcos Coates is an adult individual who is a resident of Leonardtown,

Maryland, and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in

this action.

        66.       Plaintiff is a covered employee within the meaning of the FLSA.

        67.       Plaintiff has been employed by Defendants as a Helper in Florida from

approximately March 2013 to November 2015.

        68.       While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified




                                                    9
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 10 of 58 PageID 10



as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

        69.       While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

        70.       While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff James Crayton

        71.       Plaintiff James Crayton is an adult individual who is a resident of West Palm

Beach, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff

in this action.

        72.       Plaintiff is a covered employee within the meaning of the FLSA.

        73.       Plaintiff has been employed by Defendants as a Helper in Florida from

approximately August 2016 to October 2016.

        74.       While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

        75.       While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

        76.       While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                  10
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 11 of 58 PageID 11



Plaintiff Darrell Davis

          77.   Plaintiff Darrell Davis is an adult individual who is a resident of Orlando, Florida

and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this action.

          78.   Plaintiff is a covered employee within the meaning of the FLSA.

          79.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately July 2013 to at least July 2019.

          80.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          81.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          82.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff George Davis

          83.   Plaintiff George Davis is an adult individual who is a resident of Fort Myers,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          84.   Plaintiff is a covered employee within the meaning of the FLSA.

          85.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately June 2014 to January 2017.

          86.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.




                                                 11
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 12 of 58 PageID 12



          87.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          88.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Harold Fields

          89.   Plaintiff Harold Fields is an adult individual who is a resident of Jacksonville,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          90.   Plaintiff is a covered employee within the meaning of the FLSA.

          91.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately December 2011 to at least July 2019.

          92.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          93.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          94.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                 12
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 13 of 58 PageID 13



Plaintiff Prince Fraley

          95.     Plaintiff Prince Fraley is an adult individual who is a resident of Jacksonville,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          96.     Plaintiff is a covered employee within the meaning of the FLSA.

          97.     Plaintiff has been employed by Defendants as a Helper in Florida from

approximately beginning on or about October 2007 to at least August 2019.

          98.     While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          99.     While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          100.    While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Alexander Gonzalez

          101.    Plaintiff Alexander Gonzalez is an adult individual who is a resident of Lehigh

Acres, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff

in this action.

          102.    Plaintiff is a covered employee within the meaning of the FLSA.

          103.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately March 2016 to November 2016.

          104.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified




                                                   13
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 14 of 58 PageID 14



as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          105.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          106.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Chanselor Gordon

          107.   Plaintiff Chancelor Gordon is an adult individual who is a resident of Sanford,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          108.   Plaintiff is a covered employee within the meaning of the FLSA.

          109.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately January 2017 to September 2017.

          110.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          111.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          112.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                 14
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 15 of 58 PageID 15



Plaintiff Antonio Hale

          113.   Plaintiff Antonio Hale is an adult individual who is a resident of Evansville,

Indiana and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          114.   Plaintiff is a covered employee within the meaning of the FLSA.

          115.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately April 2016 to September 2016.

          116.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          117.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          118.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Breshand Harris

          119.   Plaintiff Breshand Harris is an adult individual who is a resident of West Park,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          120.   Plaintiff is a covered employee within the meaning of the FLSA.

          121.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately June 2016 to June 2017.

          122.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified




                                                  15
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 16 of 58 PageID 16



as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          123.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          124.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Randal Hayes

          125.   Plaintiff Randal Hayes is an adult individual who is a resident of Jacksonville,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          126.   Plaintiff is a covered employee within the meaning of the FLSA.

          127.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately May 2012 to October 2017.

          128.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          129.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          130.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                  16
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 17 of 58 PageID 17



Plaintiff Damien Irven

          131.   Plaintiff Damien Irven is an adult individual who is a resident of Daytona Beach,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          132.   Plaintiff is a covered employee within the meaning of the FLSA.

          133.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately April 2017 to at least July 2019.

          134.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          135.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          136.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Marlon Jackson

          137.   Plaintiff Marlon Jackson is an adult individual who is a resident of Cape Coral,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          138.   Plaintiff is a covered employee within the meaning of the FLSA.

          139.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately December 2014 to September 2018.

          140.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified




                                                  17
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 18 of 58 PageID 18



as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          141.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          142.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Wilkie Jewett Jr.

          143.   Plaintiff Wilkie Jewett Jr. is an adult individual who is a resident of Fort Myers,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          144.   Plaintiff is a covered employee within the meaning of the FLSA.

          145.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately September 2016 to March 2017.

          146.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          147.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          148.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Tyler Kirkland




                                                  18
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 19 of 58 PageID 19



       149.    Plaintiff Tyler Kirkland is an adult individual who is a resident of Ocala, Florida

and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this action.

       150.    Plaintiff is a covered employee within the meaning of the FLSA.

       151.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately July 2016 to at least June 2019.

       152.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

       153.    While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

       154.    While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Antroine Lane

       155.    Plaintiff Antroine Lane is an adult individual who is a resident of Ocala, Florida

and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this action.

       156.    Plaintiff is a covered employee within the meaning of the FLSA.

       157.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately September 2014 to at least June 2019.

       158.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

       159.    While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular




                                                 19
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 20 of 58 PageID 20



rate of pay as described in Paragraph 526, infra.

          160.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Montari Leonard

          161.   Plaintiff Montari Leonard is an adult individual who is a resident of Deland,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          162.   Plaintiff is a covered employee within the meaning of the FLSA.

          163.   Plaintiff has been employed by Defendants as a Helper in Florida beginning on or

about December 21, 2016 and ending on or about Mary 19, 2017.

          164.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          165.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          166.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Wesny Louime

          167.   Plaintiff Wesny Louime is an adult individual who is a resident of Lake Worth,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.




                                                 20
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 21 of 58 PageID 21



          168.   Plaintiff is a covered employee within the meaning of the FLSA.

          169.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately beginning on or about August 2016 and ending on or about to July 2017.

          170.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          171.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          172.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Andrew Louissaint

          173.   Plaintiff Andrew Louissaint is an adult individual who is a resident of Orlando,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          174.   Plaintiff is a covered employee within the meaning of the FLSA.

          175.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately May 2010 to January 2018.

          176.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          177.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.




                                                 21
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 22 of 58 PageID 22



          178.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Fardens Pierre Louissaint

          179.   Plaintiff Fardens Pierre Louissaint is an adult individual who is a resident of West

Park, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in

this action.

          180.   Plaintiff is a covered employee within the meaning of the FLSA.

          181.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately December 2011 to at least July 2019.

          182.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          183.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          184.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Michael Lyons

          185.   Plaintiff Michael Lyons is an adult individual who is a resident of Pensacola,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          186.   Plaintiff is a covered employee within the meaning of the FLSA.




                                                  22
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 23 of 58 PageID 23



        187.      Plaintiff has been employed by Defendants as a Helper in Florida from

approximately beginning on or about September 2015 and ending on or about to March 2016.

        188.      While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

        189.      While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

        190.      While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Luis Antonio Martinez

        191.      Plaintiff Luis Antonio Martinez is an adult individual who is a resident of Port St.

Lucie, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff

in this action.

        192.      Plaintiff is a covered employee within the meaning of the FLSA.

        193.      Plaintiff has been employed by Defendants as a Helper in Florida from

approximately July 2014 to July 2016.

        194.      While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

        195.      While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

        196.      While Plaintiff was employed by Defendants as a Helper during the time period




                                                   23
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 24 of 58 PageID 24



relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Eddie May

          197.   Plaintiff Eddie May is an adult individual who is a resident of South Daytona,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          198.   Plaintiff is a covered employee within the meaning of the FLSA.

          199.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately October 2011 to at least July 2019.

          200.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          201.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          202.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Darnell McCurdy

          203.   Plaintiff Darnell McCurdy is an adult individual who is a resident of Port St. Joe,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          204.   Plaintiff is a covered employee within the meaning of the FLSA.

          205.   Plaintiff has been employed by Defendants as a Helper in Florida from




                                                  24
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 25 of 58 PageID 25



approximately October 2016 to February 2018.

          206.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          207.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          208.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Sean McKinney

          209.   Plaintiff Sean McKinney is an adult individual who is a resident of West Park,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          210.   Plaintiff is a covered employee within the meaning of the FLSA.

          211.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately October 2016 to at least July 2019.

          212.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          213.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          214.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if




                                                 25
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 26 of 58 PageID 26



Plaintiff worked less than four hours on that particular day.

Plaintiff Johnathan Mills

          215.    Plaintiff Johnathan Mills is an adult individual who is a resident of Daytona

Beach, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff

in this action.

          216.    Plaintiff is a covered employee within the meaning of the FLSA.

          217.    Plaintiff has been employed by Defendants as a Helper in Florida from February

2016, to at least August 2019.

          218.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          219.    While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          220.    While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Enoch Mitchell

          221.    Plaintiff Enoch Mitchell is an adult individual who is a resident of Jacksonville,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          222.    Plaintiff is a covered employee within the meaning of the FLSA.

          223.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately May 2010 to April 2016.




                                                   26
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 27 of 58 PageID 27



          224.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          225.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          226.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Terry Mitchell

          227.   Plaintiff Terry Mitchell is an adult individual who is a resident of Orlando,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          228.   Plaintiff is a covered employee within the meaning of the FLSA.

          229.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately April 2006 to at least July 2019.

          230.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          231.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          232.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                  27
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 28 of 58 PageID 28



Plaintiff Yasmany Montalvo

          233.    Plaintiff Yasmany Montalvo is an adult individual who is a resident of Lehigh

Acres, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff

in this action.

          234.    Plaintiff is a covered employee within the meaning of the FLSA.

          235.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately September 2016 to October 2016.

          236.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          237.    While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          238.    While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Nathaniel Moore III

          239.    Plaintiff Nathaniel Moore III is an adult individual who is a resident of Orlando,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          240.    Plaintiff is a covered employee within the meaning of the FLSA.

          241.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately December 2011 to at least July 2019.

          242.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified




                                                   28
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 29 of 58 PageID 29



as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

        243.      While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

        244.      While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Albert Moreland

        245.      Plaintiff Albert Moreland is an adult individual who is a resident of West Palm

Beach, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff

in this action.

        246.      Plaintiff is a covered employee within the meaning of the FLSA.

        247.      Plaintiff has been employed by Defendants as a Helper in Florida from

approximately October 2008 to February 2017.

        248.      While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

        249.      While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

        250.      While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                  29
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 30 of 58 PageID 30



Plaintiff Luis Irizarry Nazario

          251.    Plaintiff Luis Irizarry Nazario is an adult individual who is a resident of Lehigh

Acres, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff

in this action.

          252.    Plaintiff is a covered employee within the meaning of the FLSA.

          253.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately June 2013 to July 2017.

          254.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          255.    While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          256.    While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Holijiu Ononiwu

          257.    Plaintiff Holijiu Ononiwu is an adult individual who is a resident of Sanford,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          258.    Plaintiff is a covered employee within the meaning of the FLSA.

          259.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately June 2016 to July 2016.

          260.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified




                                                   30
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 31 of 58 PageID 31



as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          261.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          262.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Donald Reed

          263.   Plaintiff Donald Reed is an adult individual who is a resident of Bradenton,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          264.   Plaintiff is a covered employee within the meaning of the FLSA.

          265.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately July 2015 to May 2016.

          266.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          267.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          268.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                 31
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 32 of 58 PageID 32



Plaintiff David Rice

          269.   Plaintiff David Rice is an adult individual who is a resident of Wewahitchka,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          270.   Plaintiff is a covered employee within the meaning of the FLSA.

          271.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately October 2016 to March 2018.

          272.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          273.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          274.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Bryan Richardson

          275.   Plaintiff Bryan Richardson is an adult individual who is a resident of Sanford,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          276.   Plaintiff is a covered employee within the meaning of the FLSA.

          277.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately June 2016 to July 2016.

          278.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified




                                                 32
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 33 of 58 PageID 33



as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          279.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          280.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Edwin Rodriguez

          281.   Plaintiff Breshand Harris is an adult individual who is a resident of Orlando,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          282.   Plaintiff is a covered employee within the meaning of the FLSA.

          283.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately December 2008 to June 2016.

          284.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          285.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          286.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                  33
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 34 of 58 PageID 34



Plaintiff Marcos Rodriguez

          287.    Plaintiff Marcos Rodriguez is an adult individual who is a resident of Port St.

Lucie, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff

in this action.

          288.    Plaintiff is a covered employee within the meaning of the FLSA.

          289.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately beginning on or about June 2016 to about January 2018.

          290.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          291.    While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          292.    While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Antonio Sanders

          293.    Plaintiff Antonio Sanders is an adult individual who is a resident of Fort Myers,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          294.    Plaintiff is a covered employee within the meaning of the FLSA.

          295.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately September 2016 to January 2017.

          296.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified




                                                   34
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 35 of 58 PageID 35



as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

       297.    While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

       298.    While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Paul Sepulveda

       299.    Plaintiff Paul Sepulveda is an adult individual who is a resident of Miami, Florida

and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this action.

       300.    Plaintiff is a covered employee within the meaning of the FLSA.

       301.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately November 2014 to March 2016.

       302.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

       303.    While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

       304.    While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff George Smith




                                                 35
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 36 of 58 PageID 36



          305.    Plaintiff George Smith is an adult individual who is a resident of North Miami,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          306.    Plaintiff is a covered employee within the meaning of the FLSA.

          307.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately August 2015 to April 2018.

          308.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          309.    While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          310.    While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Marcus Smothers

          311.    Plaintiff Marcus Smothers is an adult individual who is a resident of Winter

Haven, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff

in this action.

          312.    Plaintiff is a covered employee within the meaning of the FLSA.

          313.    Plaintiff has been employed by Defendants as a Helper in Florida from

approximately November 2014 to March 2018.

          314.    While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.




                                                  36
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 37 of 58 PageID 37



        315.      While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

        316.      While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Audreaus Sol

        317.      Plaintiff Andrew Louissaint is an adult individual who is a resident of Daytona

Beach, Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff

in this action.

        318.      Plaintiff is a covered employee within the meaning of the FLSA.

        319.      Plaintiff has been employed by Defendants as a Helper in Florida from

approximately September 2015 to at least July 2019.

        320.      While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

        321.      While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

        322.      While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

        323.      While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if




                                                  37
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 38 of 58 PageID 38



Plaintiff worked less than four hours on that particular day.

Plaintiff Delarrian Stallworth

          324.   Plaintiff Delarrian Stallworth is an adult individual who is a resident of Pensacola,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          325.   Plaintiff is a covered employee within the meaning of the FLSA.

          326.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately February 2014 to June 2018.

          327.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          328.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          329.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Leaenard Tossen III

          330.   Plaintiff Leaenard Tossen III is an adult individual who is a resident of Orlando,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          331.   Plaintiff is a covered employee within the meaning of the FLSA.

          332.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately August 2005 to at least July 2019.




                                                  38
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 39 of 58 PageID 39



          333.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          334.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          335.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Jason Valentine

          336.   Plaintiff Jason Valentine is an adult individual who is a resident of Port St. Lucie,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          337.   Plaintiff is a covered employee within the meaning of the FLSA.

          338.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately February 2014 to August 2018.

          339.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          340.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          341.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                  39
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 40 of 58 PageID 40



Plaintiff Virgil Warren

          342.   Plaintiff Virgil Warren is an adult individual who is a resident of Daytona Beach,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          343.   Plaintiff is a covered employee within the meaning of the FLSA.

          344.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately September 2014 to at least June 2019

          345.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          346.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          347.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Frank Weather Jr.

          348.   Plaintiff Frank Weather Jr. is an adult individual who is a resident of Florida and,

pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this action.

          349.   Plaintiff is a covered employee within the meaning of the FLSA.

          350.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately September 2013 to February 2017.

          351.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.




                                                  40
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 41 of 58 PageID 41



          352.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          353.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Joseph Williams

          354.   Plaintiff Joseph Williams is an adult individual who is a resident of Sanford,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          355.   Plaintiff is a covered employee within the meaning of the FLSA.

          356.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately July 2017 to September 2018.

          357.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          358.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          359.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                  41
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 42 of 58 PageID 42



Plaintiff Melvin Williams

          360.   Plaintiff Melvin Williams is an adult individual who is a resident of Jacksonville,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          361.   Plaintiff is a covered employee within the meaning of the FLSA.

          362.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately October 2007 to at least June 2019.

          363.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          364.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          365.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Duane Wilson

          366.   Plaintiff Duane Wilson is an adult individual who is a resident of Groveland,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          367.   Plaintiff is a covered employee within the meaning of the FLSA.

          368.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately August 2006 to at least August 2019.

          369.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified




                                                  42
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 43 of 58 PageID 43



as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          370.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          371.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Plaintiff Ray Wolfork

          372.   Plaintiff Ray Wolfork is an adult individual who is a resident of Riviera Beach,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          373.   Plaintiff is a covered employee within the meaning of the FLSA.

          374.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately September 2013 to November 2017.

          375.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          376.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          377.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.




                                                 43
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 44 of 58 PageID 44



Plaintiff Kacey Yates

          378.   Plaintiff Kacey Yates is an adult individual who is a resident of Tallahassee,

Florida and, pursuant to 29 U.S.C. § 216(b), has consented in writing to being a Plaintiff in this

action.

          379.   Plaintiff is a covered employee within the meaning of the FLSA.

          380.   Plaintiff has been employed by Defendants as a Helper in Florida from

approximately January 2017 to at least July 2019.

          381.   While Plaintiff was employed by Defendants as a Helper, Plaintiff was classified

as non-exempt and, during the time period relevant to this Complaint, was paid a day rate.

          382.   While Plaintiff was employed by Defendants as a Helper, Plaintiff frequently

worked overtime hours. Defendants paid Plaintiff overtime at a rate of half of Plaintiff’s regular

rate of pay as described in Paragraph 526, infra.

          383.   While Plaintiff was employed by Defendants as a Helper during the time period

relevant to this Complaint, Defendants’ policy and practice was to pay Plaintiff a half day rate if

Plaintiff worked less than four hours on that particular day.

Defendants

          384.   Defendant Waste Pro USA, Inc. is a corporation organized and existing under the

laws of the state of Florida. Defendant Waste Pro USA, Inc. is licensed and registered to do

business in Florida, with headquarters in Longwood, Florida. Defendant Waste Pro USA, Inc.

provides garbage and waste removal services throughout the southeastern United States,

including Florida, Mississippi, Tennessee, Louisiana, Arkansas, South Carolina, North Carolina,

Alabama and Georgia.

          385.   Defendant Waste Pro Florida, Inc. is a corporation organized and existing under




                                                  44
       Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 45 of 58 PageID 45



the laws of the state of Florida. Defendant Waste Pro Florida, Inc. is licensed and registered to

do business in Florida, with headquarters in Longwood, Florida. Defendant Waste Pro Florida,

Inc. provides garbage and waste removal services throughout the state of Florida.

        386.   Defendants are integrated enterprises engaged in commerce within the meaning of

the FLSA because, among other reasons, they have had employees engaged in commerce or in

the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have moved in or were produced for commerce by any person, 29 U.S.C.

§ 203(s)(1).

        387.   Throughout the relevant period, Defendants have been covered employers as that

term is used within the meaning of the FLSA and all other relevant laws.

        388.   Throughout the relevant period, Defendants’ annual gross volume of sales made,

or business done was not less than $500,000.

        389.   At all relevant times, Defendants have employed and/or jointly employed Plaintiff

and the similarly situated employees.

        390.   Waste Pro USA’s website advertises that it operates from more than 75 locations

across the Southeast. See www.wasteprousa.com/the-waste-pro-way/ (last visited June 5, 2020).

        391.   Waste Pro USA’s website does not differentiate between different Waste Pro

entities but promotes Waste Pro USA’s services as one common business purpose across the

states in which it does business. Id.

        392.   Defendants do business under the brand, trade name or mark of “Waste Pro.”

        393.   Upon information and belief, Waste Pro Florida is a subsidiary of Waste Pro

USA.




                                                45
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 46 of 58 PageID 46



       394.    Upon information and belief, Defendants share the same management and

executive offices.

       395.    Upon information and belief, Defendants administers their human resources

functions using the same personnel at their executive offices.

       396.    Each Defendant employed or acted in the interest of an employer towards

Plaintiffs and, directly or indirectly, jointly and severally, including without limitation,

controlled and directed the terms of employment and compensation of Plaintiffs.

       397.    Upon information and belief, Defendants operate in concern in a common

enterprise and through related activities, so that the actions of one may be imputed to the other

and/or so they operate as joint employers within the meaning of the FLSA.

       398.    Defendants each had the power to control the terms and conditions of

employment of Plaintiffs, including, without limitation, those terms and conditions related to the

claims alleged herein.

       399.    Defendants maintained control and oversight over Plaintiffs, including

timekeeping, payroll, compensation, overtime pay, and the other employment practices.

       400.    Upon information and belief, Defendants’ business is a centralized, top-down

operation controlled by Defendants.

       401.    All of the work that Plaintiffs performed has been assigned by Defendants and/or

Defendants have been aware of all of the work that Plaintiffs have performed.

                          PLAINTIFF’S FACTUAL ALLEGATIONS

       402.    Plaintiffs regularly worked more than 40 hours per workweek for Defendants as

Helpers.

       403.    Plaintiffs are paid bi-weekly.




                                                  46
        Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 47 of 58 PageID 47



         404.   Plaintiffs are supposedly paid a “day rate,” which was supposed to be a flat rate

for a day’s work, regardless of the number of hours worked. However, if Plaintiffs worked less

than four hours on any particular day, Defendants’ policy and practice was to cut Plaintiffs’ day

rate in half and pay Plaintiffs a half day rate.

         405.   For example, during the two week pay period of July 3, 2016 to July 16, 2016,

instead of receiving his day rate of $102.00 for all days worked during the pay period, Plaintiff

Antroine Lane received $51.00 for one day of work in which he worked less than 4 hours during

that day. Other Plaintiffs (including Alexander Gonzalez, Andrew Louissant, Breshad Harris,

Chanselor Gordon, Delarrian Stallworth, Demario Sims, Duane Wilson, Eddie May, Frederick

Brinson, Leaenard Tosen III, Luis Antonio Martinez, Marcos Coates, Marlon Jackson, Randal

Hayes, and Virgil Warren) who worked less than 4.0 hours on certain days also received one-half

of their day rate for such days.

         406.   Defendant Waste Pro USA, Inc.’s Director of Payroll and Systems Automation,

Judi Craigo, sent e-mail correspondence setting forth Defendants’ day rate policy which

demonstrates that the half-day pay practice is tied to the number of hours worked in a day. Ms.

Craigo states that if a day rate employee (like all Plaintiffs) worked “less than 4.0 hours” then

they would receive pay at their half day rate. In that same e-mail, Ms. Craigo stated that if a day

rate employee (like all Plaintiffs) worked “4 hours or more,” then they day would receive pay at

their full day rate.

         407.   Defendants maintained this half day rate pay practice until on or about July 12,

2017.

         408.   When Plaintiffs worked overtime hours, Defendants calculated their regular rates

of pay by dividing their total pay for the two-week pay period by the total number of hours




                                                   47
       Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 48 of 58 PageID 48



worked and Defendants then paid overtime wages at a rate of one-half of their regular rates of

pay.

        409.   The “days” that Plaintiffs work are counted by Defendants as shifts.

        410.   The day rate that Defendants paid Plaintiffs appears to be intended to pay them

for a normal workday of 8 hours.

        411.   The “day rate” is cut in half when they work less than 4 hours.

        412.   A day rate compensation plan requires a flat sum for a day’s work without regard

to the number of hours worked in the day.   29 C.F.R. §778.112.    Plaintiffs were not paid a flat

sum for a day’s work without regard to the number of hours worked in the day in violation of the

day rate provisions of the FLSA.

        413.   Because Defendants violated 29 C.F.R. §778.112 by not paying Plaintiffs a full

day rate when they work less than 4.0 hours in a day, Defendants violated the FLSA and must

pay overtime wages at time and one-half rate for all overtime hours worked by Plaintiffs.

        414.   In addition to paying the foregoing compensation to Plaintiffs, Defendants also

pay non-discretionary bonuses to Plaintiffs. These bonuses include, but are not limited to,

safety/performance bonuses and help bonuses.

        415.   Safety or performance bonuses are not discretionary in nature under 29 C.F.R. §

778.211 because they are promised to Plaintiffs for performing work without any safety

infractions, and for working complete workweeks without missing any days.

        416.   These safety/performance bonuses are “additional compensation” that violate the

FLSA’s day rate regulation and are not in compliance with the day rate provision of 29 C.F.R. §

778.112.

        417.   For example, on September 11, 2016, Plaintiff Albert Moreland was paid a




                                               48
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 49 of 58 PageID 49



safety/performance bonus. Other Plaintiffs (including Anthony Rodriguez, Breshad Harris,

Fardens Pierre Louissaint, George Smith, James Crayton, Jason Valentine, Marcos Rodriguez,

Nathan L Chandler, Ray Wolfork, Sean McKinney, and Wesny Louime) were also paid a

safety/performance bonus.

       418.    Help bonuses are not discretionary in nature under 29 C.F.R. § 778.211 because

they are promised to Plaintiffs who assist on a route not initially assigned to them that is in need

of help.

       419.    Help bonuses are “additional compensation” that violate the FLSA’s day rate

regulation and are not in compliance with the day rate provision of 29 C.F.R. § 778.112.

       420.    For example, on May 19, 2018, Plaintiff Abner Calloway was paid a help bonus.

Other Plaintiffs (including Alfred Thomas, Andrew Black, Andrew Louissaint, Anthony

Rodriguez, Antroine Lane, Audreaus Sol, Breshad Harris, Damien Irven, Darnell, McCurdy,

Darrell Davis, David Rice, Delarrian Stallworth, Duane Wilson, Eddie May, Edwin Rodriguez,

Fardens Pierre Louissaint, George Smith, Harold Fields, Jason Valentine, Jimmy Bailey,

Johnathan Mills, Joseph Williams, Kacey Yates, Keyvus Bryant, Larry Brown, Leaenard Tosen

III, Lewis Carter, Marcos Rodriguez, Marcus Smothers, Marlon Jackson, Melvin Williams,

Nathan L Chandler, Nathaniel Moore III, Prince Fraley, Randal Hayes, Ray Wolfork, Sean

McKinney, Taiwan Daniels, Terry Mitchell, Tyler Kirkland, Virgil Warren, Wesny Louime)

were also paid a help bonus.

       421.    The unlawful policies described in this Complaint applied to Plaintiffs.

       422.    The unlawful policies described above include Defendants not paying a true day

rate as Defendants required a certain number of hours to be worked on a given day in order to

pay the full day’s wage; Defendants’ additional non-discretionary compensation practices; and




                                                 49
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 50 of 58 PageID 50



Defendants’ payment of only half-time for overtime hours. These practices violate the FLSA

and all Plaintiffs who are or were subject to such unlawful practices are owed damages pursuant

to the FLSA.

                     JOINT EMPLOYER FACTUAL ALLEGATIONS

       423.    Waste Pro USA is a corporation that provides commercial and residential waste

collection services and operates over 75 locations in Alabama, Arkansas, Florida, Georgia,

Louisiana, Mississippi, Tennessee, North Carolina, and South Carolina.

       424.    Waste Pro USA issued a press release on October 24, 2017, in which it

acknowledged that it “has revenues projected to exceed $640 million this year, is headquartered

in Longwood and its [sic] nine-state footprint includes more than 2 million customers, more than

3,200 employees, and 2,400 collection trucks. In Florida, Waste Pro has more than 28 operating

locations.”

       425.    Waste Pro USA is the parent company of subsidiaries throughout the southeast,

including Waste Pro Florida.

       426.    Waste Pro USA is the only shareholder of each subsidiary.

       427.    Subsidiaries of Waste Pro USA list Waste Pro USA’s corporate headquarters in

Longwood, Florida as their principal place of business.

       428.    Subsidiaries, such as Waste Pro Florida, do not have a Board of Directors.

       429.    Subsidiaries such as Waste Pro Florida are also in the business of handling waste

and recycling for residential and commercial clients.

       430.    John Jennings (“Jennings”) is the chairman of the board of Waste Pro USA.

       431.    As of the most recently filed annual reports, John Jennings also serves as the CEO

and President of Waste Pro Florida subsidiaries.




                                               50
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 51 of 58 PageID 51



       432.       Waste Pro USA employees are “led by Regional vice presidents and a streamlined

corporate staff in Longwood, Florida.”

       433.       The “streamlined corporate staff in Longwood is comprised of a Fleet Manager,

Chief Financial Officer, Chief Development Officer, Vice President of Market Development,

Chief Marketing Officer, Human Resources Director, and Fred Wood (Senior Vice President).

       434.       All of these employees report to John Jennings, who directs Waste Pro USA and

its subsidiaries, the “largest, full-service, vertically integrated waste management companies.”

       435.       The CEO of Waste Pro USA hires Regional Vice Presidents (“RVPs”) to oversee

certain regions of their operations.

       436.       The decision to fire an RVP comes from the Waste Pro USA Board of Directors.

       437.       There are seven RVPs in total -- five in Florida, one in Louisiana, one in

Mississippi, and one in Tennessee.

       438.       RVPs oversee regions of Waste Pro USA’s operations that span across several

different subsidiaries.

       439.       John Jennings recruited Ralph Mills in mid-2006 and hired Mills as Waste Pro

Florida’s first RVP.

       440.       Mr. Mills serves (or served) as the RVP of the Coastal Region.

       441.       The RVPs report to the CEO of Waste Pro USA, John Jennings, who held the

CEO title at WP USA from the company’s inception in approximately 2001 until approximately

2016 when Tim Herman assumed that role.

       442.       RVPs represent themselves as employees of Waste Pro USA.

       443.       Waste Pro USA’s CEO corresponds with the RVPs to determine the profitability

of each region.




                                                  51
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 52 of 58 PageID 52



        444.    The RVPs communicate with John Jennings regularly to discuss business matters,

such as potential property acquisitions in their regions.

        445.    Roughly three times a year, Jennings has a meeting with the RVPs to discuss the

status of the regions. Other corporate directors, such as Shannon Early (Waste Pro USA’s Vice

President of Human Resources), also attend these meetings.

        446.    Jennings also provides financial support to the regions, such as purchasing all of

the waste disposal trucks for the regions, including Waste Pro Florida.

        447.    Jennings works with investment bankers and investors and acquires money for

business needs. In the past, Jennings posted the assets of Waste Pro USA’s subsidiaries as

collateral to obtain financing for the business.

        448.    Equipment, such as garbage trucks, containers, carts and bins, are Waste Pro

USA’s largest capital expenditures and can cost $10 - $20 million so that the company can be

equipped to provide trash removal services.

        449.    Employees of Defendant Waste Pro USA are also involved in litigation and

Department of Labor investigations involving subsidiaries.

        450.    Waste Pro USA maintains a corporate logo affixed to its garbage trucks of

subsidiaries.

        451.    Once a week, RVPs conduct a conference call to discuss the needs and successes

of their regions across Waste Pro USA subsidiaries.

        452.    Waste Pro USA maintains a company-wide website.

        453.    Under the website’s “Leadership” tab, all upper management post their pictures

and titles.

        454.    John Jennings is identified as the “Chairman & CEO.”




                                                   52
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 53 of 58 PageID 53



        455.     The RVPs are all listed under Waste Pro USA’s Leadership Section.

        456.     In an email sent from Judi Craigo, Waste Pro USA’s Director of Payroll and

Human Relations Systems, to Sharon Tolopka, Waste Pro USA’s Chief Accounting Officer, Ms.

Craigo attached an auditing document that states, in part: “[WP USA] currently employs

approximately 2800 people, with approximately 500 salary and 2300 hourly.”

        457.     In Trash Talk, Vol. 2, Iss. 1, a publication issued by Waste Pro USA, Jennings

applauds the employees at all subsidiaries for adhering to Waste Pro USA’s core values and

states that WP USA has instituted a “Leadership Program that will ultimately involve each of

you. You should have received a flyer outlining in detail our Core Values . . . it is my privilege

to lead each and every one of you into the next exciting Waste Pro decade.”

        458.     Waste Pro USA has admitted in a prior litigation that it was an employer and

employed a Driver which was also paid by the day rate method.

        459.     Employees’ pay changes must come through the Corporate Human Resources

department at Waste Pro USA.

        460.     Waste Pro USA has indicated that no supervisor or member of management,

except John Jennings (Waste Pro USA President & CEO), has the authority to bind the company

to any employment contract for any specified period of time with any employee, either verbally

or in writing.

        461.     Waste Pro USA handles payment of wages to Helpers.

        462.     Jennings and Early, Waste Pro USA employees, are involved with bonus

decisions for employees at subsidiaries.

        463.     Waste Pro USA handles the explaining and coordinating of benefits and Waste

Pro USA directs Plaintiffs to contact Waste Pro USA Human Resources regarding bonuses.




                                               53
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 54 of 58 PageID 54



        464.    Waste Pro USA defines the workweek and pay periods which are the same for all

Plaintiffs.

        465.    Waste Pro USA prepared a presentation which purports to explain how the day

rate practice works. Waste Pro USA explained the day rate compensation practice using this

same presentation at all subsidiaries, including Waste Pro Florida.

        466.    Early, in her capacity of Director of Human Resources at Waste Pro USA, created

an Employee Handbook with the intention that it be applicable to each of Waste Pro USA’s

subsidiaries.

        467.    Early and Employment Manager, Erika Boyles, of Waste Pro USA created a

common job description for all subsidiaries.

        468.    WP USA tells its employees, including Plaintiffs, when they are hired:

Welcome to Waste Pro USA!

Dear Employee:

You and Waste Pro USA have made an important decision: The Company has decided
you can contribute to our success, and you’ve decided that Waste Pro USA is the organization
where you can pursue your career productively and enjoyably.

        469.    Waste Pro USA’s employee handbook covers all aspects of employment,

including, among many others, work rules, compensation and benefits policies, and timekeeping

and attendance policies.

        470.    Waste Pro USA directs Plaintiffs in the employee handbook to follow the policies

and procedures outlined in this Handbook.

        471.    Waste Pro USA warns Plaintiffs that any violation of these policies and

procedures or any other Waste Pro policy, practice or procedure will subject me to disciplinary

action, up to and including termination of employment, with or without progressive discipline.




                                                54
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 55 of 58 PageID 55



          472.   Waste Pro USA issues “Absolute Rules” which all employees must follow while

performing their work.

          473.   These corporate policies and procedures are available on the Waste Pro USA

intranet and apply to all of its subsidiaries.

          474.   Waste Pro USA issues many other common policies and procedures that direct

how Plaintiffs need to perform their work. For example, the DOT Procedures and Vehicle

Operations policy is 217 pages long.

                                FIRST CAUSE OF ACTION
                     Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.
On behalf of Plaintiffs against Waste Pro USA and Waste Pro Florida, jointly and severally

          475.   Plaintiffs reassert and re-allege the allegations made in all preceding paragraphs

herein.

          476.   Plaintiffs are employees of Defendants within the meaning of the FLSA.

          477.   Defendants jointly employed Plaintiffs within the meaning of the FLSA.

          478.   Plaintiffs worked more than 40 hours during their employment with Defendants

as Helpers and were not paid overtime wages at time and one-half of their regular rates of pay in

violation of the FLSA.

          479.   Defendants, in failing to pay Plaintiffs time and a half overtime premium pay

when they work more than forty hours per week, have violated the FLSA.

          480.   While dividing total pay by total hours worked, whatever their number, may be

permissible for true “day rate” employees, Defendants do not pay a true “day rate.” Defendants

do not pay a “flat sum for a day’s work or for doing a particular job, without regard to the

number of hours worked in the day or at the job…” 29 C.F.R. § 778.112. (emphasis added).

Instead, Defendants pay one-half of their alleged “day rate” when Plaintiffs work less than 4.0




                                                  55
      Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 56 of 58 PageID 56



hours in a day. Accordingly, Defendants should have divided Plaintiffs’ total pay by forty (40)

hours to determine the regular rates of pay and paid for all overtime hours worked at time and a

half of the regular rate of pay.

        481.    29 C.F.R. § 778.112 provides as follows:

        If the employee is paid a flat sum for a day’s work or for doing a particular job, without
        regard to the number of hours worked in the day or at the job, and if he receives no other
        form of compensation for services, his regular rate is determined by totaling all the sums
        received at such day rates or job rates in the workweek and dividing by the total hours
        actually worked. He is then entitled to extra half-time pay at this rate for all hours worked
        in excess of 40 in the workweek.

Id. (emphasis added).

        482.    Defendants have also violated by the FLSA by paying an ostensible “day rate”

and a half-time premium while also paying non-discretionary bonuses, including but not limited

to safety/performance and help bonuses, which are another form of compensation.

        483.    Defendants’ failure to pay a time and a half overtime premium has been willful in

that they knew that they were not paying a true and proper “day rate” as defined by 29 C.F.R. §

778.112 and yet used the half-time rate of overtime calculation nonetheless.

        484.    As a result of Defendants’ violations of the FLSA, Plaintiffs have suffered

damages and are entitled to recovery of such damages, liquidated damages, attorneys’ fees, costs.

        485.    Plaintiffs jointly, severally, or in the alternative assert a right to relief under the

FLSA with respect to or arising out of the Defendants’ common pay practices. As such, there are

questions of law or fact common to all Plaintiffs that will arise in the action.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for the following relief:

                A.      Unpaid overtime under the FLSA;

                B.      Liquidated damages permitted under the FLSA;



                                                   56
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 57 of 58 PageID 57



               C.     Attorneys’ fees and costs of suit, including expert fees; and

               D.     Such other relief as the Court may deem just and proper.

                              DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury on all questions of fact raised by the Complaint.

Dated: June 19, 2020
       Boca Raton, Florida                         Respectfully submitted,


                                                  By:/s/ Gregg I Shavitz
                                                  Gregg I. Shavitz
                                                  Logan A. Pardell
                                                  SHAVITZ LAW GROUP, P.A.
                                                  951 Yamato Road, Suite 285
                                                  Boca Raton, Florida 33431
                                                  Tel: (561) 447-8888
                                                  Fax: (561) 447-8831
                                                  gshavitz@shavitzlaw.com
                                                  lpardell@shavitzlaw.com

                                                  Michael J. Palitz*
                                                  SHAVITZ LAW GROUP, P.A.
                                                  800 Third Avenue, Suite 2800
                                                  New York, New York 10022
                                                  Tel: (800) 616-4000
                                                  mpalitz@shavitzlaw.com


                                                  Richard E. Hayber*
                                                  Hayber Law Firm, LLC
                                                  221 Main Street, Suite 502
                                                  Hartford, Connecticut 06106
                                                  Tel: (860) 522-8888
                                                  rhayber@hayberlawfirm.com

                                                  Nicholas A. Migliaccio*
                                                  Jason S. Rathod*
                                                  Erick Quezada*
                                                  MIGLIACCIO & RATHOD LLP
                                                  412 H St., NE
                                                  Suite 302



                                                57
     Case 6:20-cv-01097 Document 1 Filed 06/19/20 Page 58 of 58 PageID 58



                                            Washington, DC 20002
                                            Tel: (202) 470-3520
                                            Fax: (202) 800-2730
                                            nmigliaccio@classlawdc.com
                                            jrathod@classlawdc.com

                                            D. Aaron Rihn*
                                            ROBERT PEIRCE & ASSOCIATES, P.C.
                                            2500 Gulf Tower
                                            707 Grant Street
                                            Pittsburgh, PA 15219-1918
                                            Tel: 412-281-7229
                                            arihn@peircelaw.com

                                            Attorneys for Plaintiffs



* application for admission pro hac vice
forthcoming




                                           58
